Case 19-50106 Doc 2 Entered 01/30/19 15:25:26 Page 1 of 1

"*Hlinllm‘lnl»;immm_mztmmlda' me 9 \_
Debtor name 475 Channe| Road, LLC
United States Bankruptcy Court for the: DlSTRlCT OF NEVADA [:J Check ifthis is an

 

iCase number (if known): amended filing

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not lnsiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number Nature of claim lndicate if claim Amount of claim
complete mailing address, and email address of (for example, trade is contingent, |f the claim is fully unsecuredl fill in only unsecured claim amount lt
including zip code creditor contact debts. bank loansl unliquidated, or claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value l Unsecured claim
COnlraCl$) partially secured of collateral or setoff ' v
Char|es Lomeli, Tax $10,841.51 §
Collector
Solano County
Treasury
675 Texas Street,
Suite 1900
\rFairfield, CA 94533
Official form 204 Cnapter 11 or Chapter 9 Cases: List of Creditors Wno Have the 20 Largest Unsecured claims page 1

Soilware Ccpyright {c) 1996-2018 Best Case, LLC v www.bestcase.ccm Best Case Bankruptcy

